DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 5, 7, 9, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (Japan 2008-095204) in view of Simons et al. (U.S. PGPUB. 2010/0038240 A1), Toishi et al. (JP 11-131225) and Wahl (GB 2053763).
INDEPENDENT CLAIM 1:
Regarding claim 1, Yamada et al. teach a sputtering target-backing plate assembly obtained by bonding a sputtering target and a backing plate using a brazing material, wherein a braze bonding layer which bonds the sputtering target and the backing plate contains a material having thermal conductivity that is higher than that of the brazing material, the material having a thermal conductivity that is higher than that of the brazing material consists of a plurality of metal foils and being laminated alternately with the brazing material.  (Paragraph 0041-0043; Figs. 2B)

    PNG
    media_image1.png
    418
    782
    media_image1.png
    Greyscale

OR consists of a the plurality of separate metal foils each having a thickness of 20 micrometer or more and 100 micrometers or less and being laminated alternately with the brazing material is not discussed (Claim 1).
Regarding the brazing material being present in an amount of 5 vol% or more and 50 vol% or less (Claim 1), Simons et al. teach that filler material should be in the range of 5-60 vol %. (Paragraph 0010, Claim 16)  Therefore, it would be obvious to one of ordinary skill in the art to have selected the foil filler material of Yamada et al. to be within the range of 5 to 50 vol% because Simons et al. suggest that filler material should be within this range.
Regarding the thickness of the braze bonding layer is 100 micrometers or more and 700 micrometers or less (Claim 1), Toishi et al. teach a thickness of the braze bonding layer to be 100 micrometers or more and 700 micrometers or less. (Paragraphs 0019, 0022, 0026, 0027, 0038)
Regarding the material having thermal conductivity that is higher than that of the brazing material consists of a metal powder having an average grain size (Ds0) of 1.0 um or more and 100 micrometers or less OR consists of a the plurality of separate metal foils each having a thickness of 20 micrometer or more and 100 micrometers or less and being laminated alternately with the brazing material (Claim 1), Wahl teaches utilizing a foil for brazing of 10 to 1000 micrometers. (Page 1 line 115)  Therefore, it would have been obvious to one of ordinary 
DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the material having thermal conductivity that
is higher than that of the brazing material consists of the metal powder having the average grain
size (Dso) of 1.0 micrometer or more and 100 micrometer or less.
	Regarding claim 2, Simons et al. teach utilizing powder as a filler material and the size
can be 50-250 micrometers. (Simons et al. Paragraph 0017)  Therefore, it would be obvious to replace the foils of Yamada et al. with powder because both are fillers.
DEPENDENT CLAIM 3:
	The difference not yet discussed is wherein the material having thermal conductivity that is higher than that of the brazing material consists of the metal foils each having the thickness of 20 um or more and 100 um or less.
	Regarding claim 3, Wahl teaches utilizing a foil for brazing of 10 to 1000 micrometers. (Page 1 line 115)  Therefore, it would have been obvious to one of ordinary skill in the art to have modified Yamada et al. by selecting foils to have a thickness of 10 to 1000 micrometers as taught by Wahl because it allows for producing large targets.
DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein each of the metal foils is inserted within the brazing material in an island shape or a ring shape is not discussed.
Regarding claim 5, Yamada et al. teach island shapes in the Figure 2A. (See Yamada et al. Figure 2A)

DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein an area ratio of a total area of one surface of each of the metal foils relative to an area of a bonding surface of the sputtering target is 50% or higher and 400% or less is not discussed.
Regarding claim 7, Yamada et al. teach wherein an area ratio of a total area of one surface of each of the metal foils relative to an area of a bonding surface of the sputtering target is 50% or higher and 400% or less.  (Figs. 2A, 2B)
DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein an area ratio of a total area of one surface of each of the metal foils relative to an area of a bonding surface of the sputtering target is 50% or higher and 400% or less is not discussed.
Regarding claim 9, Yamada et al. teach wherein an area ratio of a total area of one surface of each of the metal foils relative to an area of a bonding surface of the sputtering target is 50% or higher and 400% or less.  (Figs. 2A, 2B)
DEPENDENT CLAIM 14:
The difference not yet discussed is wherein the sputtering target is made from a material
having a thermal expansion coefficient of 1.0 x 10-6/K or higher and 15 x 10/K or less.
Regarding claim 14, Toishi et al. teach the sputtering target is made from a material
having a thermal expansion coefficient of 1.0 x 10-6/K or higher and 15 x 10/K or less.
(Paragraph 0026)
DEPENDENT CLAIM 15:
The difference not yet discussed is wherein the material having high thermal conductivity
is comprised of copper, silver, gold, or an alloy thereof.

DEPENDENT CLAIM 16:
The difference not yet discussed is wherein the brazing material is comprised of indium or indium alloy.  
Regarding claim 16, Yamada et al. teach wherein the brazing material is comprised of
indium or indium alloy. (Paragraph 0032)
DEPENDENT CLAIM 17:
The difference not yet discussed is wherein a surface of the metal foil is embossed.
Regarding claim 17, Yamada et al. teach wherein a surface of the metal foil is embossed.
(Paragraph 0037)
	The motivation for utilizing the features of Simons et al. is that it allows for producing adequate electrical and heat conductivity between the backing plate and target.  (Paragraph 0009)
	The motivation for utilizing the features of Toishi et al. is that it allows for integrally joining the target and the backing plate.  (See Abstract)
The motivation for utilizing the features of Wahl is that it allows for producing large
target. (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yamada et al. with the teachings of Simons et al., Toishi et
al. and Wahl because it allows for producing adequate electrical and heat conductivity between the backing plate and target, for integrally joining the target and the backing plate and allows for producing large target.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Simons et al., Toishi et al. and Wahl as applied to claim 1 above, and further in view of
Yuan et al. (U.S. PGPUB. 2015/0357169 A1).
The difference not yet discussed is wherein a diameter of the sputtering target is 420 mm
or more.
Regarding claim 13, Yuan et al. teach utilizing a sputtering target having a diameter up to
550 mm. (Paragraph 0009)
The motivation for utilizing the features of Yuan et al. because it allows for sputtering
large targets. (Paragraph 0009)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have utilized the features of Yuan et al. because it allows for sputtering
large targets.
Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach including a material having high thermal conductivity in the brazing material or embedding such material in the brazing material to increase the cooling efficiency during sputtering and prevent the seepage of the brazing material, it is argued that Yamada et al. teach utilizing foils that are the same structure that is required by Applicant’s claims and would therefore provide the same benefit of increasing cooling efficiency during sputtering and preventing seepage of brazing material.
In response to the argument that Yamada et al. fail to disclose or teach metal foils inserted and laminated alternately with the brazing material in a form as required by the claimed 

    PNG
    media_image1.png
    418
    782
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 4, 2022